NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case no. 08-CV-0302, Judge Timothy C. Stanceu.

ETHAN ALLEN V. US 2

ON MOTION

Before DYK, Circuit Judge.
O R D E R

Upon consideration of The Timken Company and
MPB Corporation’s motion for leave to file a brief amici
curiae in support of the defendants-appe11ees,

IT Is ORDERED THAT:
The motion is granted.

FoR THE CoURT

 2 8 2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk

cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gallagher, Esq.

Jessica R. Top1in, Esq. U.S.COU illFAEA‘ F0H
Craig A. LeWis, Esq. MFEDER"" "
SEP 2 8 2012

s23
JAN HORBALY
C|.ERK